DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 15-16, 18, 21-23, 29-31, 35-36, 38 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair (US 6,778,495 B1).
Regarding claim 1, Blair discloses a network gateway (11 or 13) for routing data flows across a plurality of network connections (figs. 1-4), the network gateway comprising: a plurality of network interfaces (53) for transmitting data over the plurality of network connections (19) (figs. 1 and 3-4); and at least one processor configured for: monitoring time-variant network transmission characteristics of the plurality of network connections (col. 2, line 59-col. 3, line 5; col. 3, lines 27-34; col. 8, lines 37-50; and so on, illustrating monitoring that the plurality of links have different time characteristics such as delay); parsing at least one packet of a data flow of packets to identify a data flow class for the data flow, wherein the data flow class is associated 
Regarding claims 21 and 41, the claims include features identical to the subject matter mentioned in the rejection to claim 1. The claims are mere reformulation of claim 1 in order to define the corresponding method and a non-transitory computer-readable medium, and the rejection to claim 1 is applied hereto.
Regarding claim 2 and 22, Blair discloses monitoring the time-variant network transmission characteristics includes generating a bandwidth delay product of at least one network interface of the plurality of networks based on the monitored time-variant network transmission characteristics (col. 2, line 59-col. 3, line 5; col. 3, lines 27-34; col. 8, lines 37-50; and so on); and wherein routing the packets in the data flow is based on the bandwidth delay product of the at least one network interface (figs. 1 and 3-4; col. 4, line 56-col. 5, line 9; col. 6, line 47-col. 7, line 8; col. 8, line-col. 9, line 30; col. 10, lines 18-29). 
Regarding claim 3 and 23, Blair discloses the at least one processor is configured to parse at least one packet of each of a plurality of data flows of packets (col. 4, line 56-col. 5, line 9; col. 8, lines 21-col. 9, line 7); and routing the packets in each of the plurality of data flows based of the data flow class of each of the plurality of data flows, and available bandwidths of 
Regarding claim 9 and 29, Blair discloses the at least one processor is configured for: for each packet of the packets in the data flow, providing the packet for routing over one of the plurality of network connections based on monitored latencies of the plurality of network connections and the network connections of other packets in the data flow such that the packets in the data flow arrive at a destination node in a desired sequence (figs. 1 and 3-4; col. 4, line 56-col. 5, line 9; col. 6, line 47-col. 7, line 8; col. 8, line-col. 9, line 30; col. 10, lines 18-29). 
Regarding claim 10 and 30, Blair discloses the desired sequence is an original sequence of packets in the data flow (col. 4, lines 1-45; col. 6, lines 23-45; col. 6, line 65-col. 7, line 8; col. 7, line 44-col. 8, line 15; col. 8, lines 37-50; col. 9, lines 15-44; and so on). 
Regarding claim 11 and 31, Blair discloses the desired sequence is a sequence including at least one misordering of packets which does not trigger re-transmission of a packet in the sequence (col. 4, lines 40-45; col. 4, line 56-col. 5, line 9; col. 6, line 65-col. 7, line 8; col. 7, line 61-col. 8, line 15; col. 9, lines 30-44; col. 10, line 43-col. 11, line 11; and so on). 
Regarding claim 15 and 35, Blair discloses the at least one processor is configured to route the packets based on at least one of: the bandwidth of the plurality of network connections, and reducing a number of network connections over which the data flow is routed (col. 6, line 65-col. 7, line 8; col. 8, lines 37-63; col. 9, lines 45-63; col. 10, line 66-col. 11, line 11). 
Regarding claim 16 and 36, Blair discloses the at least one processor is configured to group packets of the plurality of data flows which have similar data flow classes; and routing grouped packets over the plurality of network connections based on a classification of the 
Regarding claim 18 and 38, Blair discloses the data flow of packets are data packets including at least one of video and audio data (abstract; col. 4, lines 22-39; col. 7, lines 9-37; and so on). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Ludwig (US 6,754,228 B1).
Regarding claim 12 and 32, as applied above, Blair discloses the at least one processor is configured for: receiving packets from a source interface for routing to a destination node via the plurality of network connections (figs. 1-4); and storing the packets in at least one buffer 
Blair doesn’t explicitly disclose transmitting acknowledgements to the source interface before routing the packets to the destination node.
Ludwig teaches transmitting acknowledgements to the source interface before routing the packets to the destination node (col. 14, lines 26-57; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use transmitting acknowledgements to the source interface before routing the packets to the destination node as taught by Ludwig into Blair in order to reduce dropping of data, and reduce congestion.
Claims 13-14 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Park et al. (US 2016/0094465 A1).
Regarding claim 13 and 33, as applied above, Blair discloses the at least one processor and a bandwidth delay product associated with the plurality of network connections. However, Blair doesn’t disclose the at least one processor is configured for dynamically controlling a size of the at least one buffer based on a bandwidth delay product associated with the plurality of network connections. 
Park teaches the at least one processor is configured for dynamically controlling a size of the at least one buffer based on a bandwidth delay product associated with the plurality of network connections (paragraph [0036]; [0046]-[0047]; [0057]; [0060]; [0064]; [0066]-[0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the at least one processor is configured for dynamically controlling a size of the at least one buffer based on a bandwidth delay product 
Regarding claim 14 and 34, as applied above, Blair discloses the at least one processor is configured for controlling the transmission and an uneven distribution in the receipt of the data flow of sequential packets. However, Blair doesn’t disclose the at least one processor is configured for controlling the transmission is of acknowledgements and storage of the packets based on monitored of transmission characteristics of the plurality of network connections.
Park teaches the at least one processor is configured for controlling the transmission is of acknowledgements and storage of the packets based on monitored of transmission characteristics of the plurality of network connections (paragraph [0004]; [0034]; [0036]; [0042]-[0045]; [0059]-[0063]; [0067]-[0068]; [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the at least one processor is configured for controlling the transmission is of acknowledgements and storage of the packets based on monitored of transmission characteristics of the plurality of network connections as taught by Park into Blair in order to improve reliability and efficiency.
Claims 17 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Cesa Klein et al. (US 7,543,052 B1).
Regarding claim 17 and 37, as applied above, Blair discloses a data flow class of one of the plurality of data flows. However, Blair doesn’t explicitly disclose the data flow class of the flows is automatically changed once a threshold volume of data of the corresponding data flow has been routed. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the data flow class of the flows is automatically changed once a threshold volume of data of the corresponding data flow has been routed as taught by Cesa Klein into Blair in order to reduce overloading and overflowing.
Allowable Subject Matter
Claims 4-8, 19-20, 24-28 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KIBROM T HAILU/Primary Examiner, Art Unit 2461